DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3, 4, 5, 6, 7, 8, 9,12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirsch (US 2013/0077805).
Claims 1, 13 and 14, Kirsch teaches a system a non-transitory medium and a  method comprising: 
receiving a first audio signal and a second audio signal; (Fig. 1B: a first media signal 150 and a second media signal 152 for alignment, [0027]; FIG. 2A: a first media signal 202a and a second media signal 202b, [0037-0039]);

determining a first cross-correlation between the first audio signal and the second audio signal based on waveforms of the first audio signal and the second audio signal; (Kirsch: a cross-correlation of the two media signals 202a, 202b, Fig. 2A, [0038] where FIG. 2B shows the results of four correlations between two signals divided into blocks having four different sizes with no fixed delay between the signals, [0040]);
determining first attacks of the first audio signal (The two media signals 150, 152 may be initially misaligned to varying degrees, where a coarse time delay indicative of a coarse time shift  [0029-0030]), and second attacks of the second audio signal, (The two media signals 150, 152 may be initially misaligned to varying degrees, where a coarse time delay indicative of a coarse time shift  [0029-0030]); wherein determining the first attacks and the second attacks comprises determining a first envelope of the first audio signal and a second envelope of the second audio signals, (Envelope detection of each media signal 202a, 202b is performed by demodulating the audio carrier… where a first audio carrier demodulator 304a is for 202a and a second audio carrier demodulator 304b is for 202b, [0049-0053]);
determining the first attacks as positive parts of the derivative of the first envelope, and determining the second attacks as positive parts of the derivative of the second envelope; (FIG. 3A includes a first audio carrier demodulator 304a, a second audio carrier demodulator 304b, a first downsampler 306a, a second downsampler 306b, a coarse misalignment estimator 310, and a coarse signal shifter 312. The second coarse alignment function 300 in FIG. 3 operates by detecting the envelope of the audio signals and performing a cross-correlation on 
determining a second cross-correlation between the first attacks and the second attacks; (Fig. 6, step 610) subsample cross-correlation  where At step 610, a sub-sampling coarse alignment function is performed on the pair of blocks. The sub-sampling coarse alignment may be performed as described above with reference to FIG. 2A. A sub-sampling factor may be determined based on an estimated misalignment, or a default value may be used, [0063-0064]);
temporally aligning the first audio signal and the second audio signal based on the first and second cross-correlations (the time alignment system 106 receives the first media signal 150 and the second media signal 152 at the coarse alignment function 160. The coarse alignment function 160 reduces the initial misalignment of the media signals by performing an approximate alignment of the media signals. Please note: The two media signals 150, 152 may be initially misaligned to varying degrees, [0029-0031] and Fig. 1B); and 
providing the aligned first audio signal and second audio signal to a consuming device, where the method is performed by one or more computer processors. (The fine alignment function 162 performs a `per sample` alignment of the first media signal 150 and the coarse-shifted second signal, [0032]; The time delay (and number of samples) may be corrected by the sub-sampling factor. The shifted block and 
Claim 2. The method of claim 1, wherein temporally aligning the first audio signal and the second audio signal comprises: pre-aligning the first audio signal and the second audio signal according to a first delay (The time alignment system 106 receives a first media signal 150 and a second media signal 152 for alignment. The first media signal 150 may be for example, the video file with audio signal, or the audio portion of the video file with audio, that is recorded by the multimedia recorder 102 in FIG. 1A. The second media signal 152 may be the audio portion of the performance recorded by the recorder 120 receiving audio signals picked up by the close microphones 116a-c in FIG. 1A, [0027]) that corresponds to a maximum value or a maximum absolute value of the first cross-correlation between the first audio signal and the second audio signal; (The desired peak has the maximum absolute value in the correlation. The misalignment may also be determined by calculating a center of mass in the cross-correlation results. In a center of mass calculation, each position in the cross-correlation is averaged using a weighting equal to the absolute value of the correlation value, [0035]),  and adjusting an alignment of the pre-aligned first audio signal and the second audio signal according to a second delay that corresponds to a maximum value of the second cross-correlation between the first attacks and the second attacks. (The fine alignment function 162 performs a `per sample` alignment of the first media signal 150 and the coarse-shifted second signal. 
Claim 10. The method of claim 1, comprising synchronizing a third audio signal with the first audio signal and the second audio signal. (The mixer 118 may be used to combine the audio signals received from each of the close microphones 116a-c in controlled ways. The audio recorder 120 generates an audio recording, or audio file, of the audio portion of the performance on the stage 104 using the mixed version of the desired audio, [0023-0024].  Please note that each of the microphone 116a, 116b and 116c provides 3 different signals).  High-end recording systems use a SMPTE time code to time-stamp and synchronize different audio signals. Such time-stamping is not always available on equipment at the consumer level. Audio may be synchronized during recording using a cable run, or wireless link between the close microphone and the video camera., [0005])
Claim 11. The method of claim 10, wherein synchronizing the third audio signal with the first audio signal and the second audio signal comprises: designating the first audio signal, the second audio signal, or a combination of the first audio signal and the second audio signal as a reference signal; and synchronizing the third audio signal with the reference signal. (A signal combiner 530 may combine the fine-shifted second signal 520 with the first signal 502 to generate a combined signal 550 in accordance with the specific application using the time 
				Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651